IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0863
                               Filed July 18, 2018


IN THE INTEREST OF L.P. and L.P.,
Minor Children,

M.S., Mother,
      Appellant,

Q.P., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Barbara H. Liesveld,

District Associate Judge.



       A mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



       Katherine M. Hartman Eastvold, Coralville, for appellant mother.

       John J. Bishop, Cedar Rapids, for appellant father.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       Melody J. Butz of Butz Law Offices, P.C., Center Point, guardian ad litem

for minor children.



       Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


VOGEL, Presiding Judge.

       The mother and father of twins separately appeal the termination of their

parental rights.

       I.     Background Facts and Proceedings

       L.P. and L.P., twins born in September 2016, came to the attention of the

Iowa Department of Human Services (DHS), upon a denial of critical care for

multiple injuries each girl sustained in December 2016.             The children were

removed in December 2016 and were placed with their great-grandmother for

several months. The children were then placed in foster care in August 2017,

where they remained at the time of the termination hearing. Since the removal,

the mother and father sporadically participated in services.             The mother

consistently attended visitations, but she routinely disregarded the DHS’s policy

allowing only pre-approved visitors around the children. The DHS was adamant

with its policy because the cause of the girls’ initial injuries was not definitively

known.      The father completed a substance-abuse evaluation but did not

consistently visit with the children or attend parenting classes.

       On October 12, 2017, due to the parents’ lack of progress in attending to

the circumstances that led to the DHS’s involvement, the State filed a petition to

terminate the parents’ parental rights. The matter came on for hearing on January

18 and 19, 2018. The district court left the record open until March 22, 2018, when

it received a final witness for the State who was not available on the prior hearing

dates. On May 2, the district court ordered the parents’ parental rights terminated

under Iowa Code section 232.116(1)(h) and (i) (2017). The mother and father

separately appeal.
                                           3


       II.    Standard of Review

       We review termination proceedings de novo, giving weight to, but not being

bound by, the district court’s fact findings. In re M.W., 876 N.W.2d 212, 219 (Iowa

2016). There must be clear and convincing evidence of the statutory grounds for

termination. Id.

       III.   Statutory Grounds

       The mother asserts the State failed to prove that her twins cannot be

returned to her care under Iowa Code section 232.116(1)(h) or that the receipt of

services would not correct the conditions that led to the alleged abuse or neglect

under section 232.116(1)(i). “When the juvenile court terminates parental rights

on more than one statutory ground, we may affirm the juvenile court’s order on any

ground we find supported by the record.” In re A.B., 815 N.W.2d 764, 776 (Iowa

2012). We will address her claims under paragraph (h).1

       The record establishes the mother has failed to abstain from using illegal

substances and she has failed to attend to her substance-abuse and mental-health

issues such that the children cannot be safely returned to her care without the risk

of adjudicatory harm. See Iowa Code § 232.116(1)(h)(4). Despite missing a few

drug tests, the mother seemed open to receiving services offered by the DHS as

she attended visitation with the children; however, the mother failed to consistently



1
 On appeal, the father argues the State failed to prove termination was in the children’s
best interests under section 232.116(2), but he makes no argument the State failed to
prove the elements under either section 232.116(1)(h) or (i). His failure to make an
argument concerning the statutory grounds for termination of his parental rights waives a
challenge to termination under these paragraphs. See Hyler v. Garner, 548 N.W.2d 864,
870 (Iowa 1996) (stating “our review is confined to those propositions relied upon by the
appellant for reversal on appeal”).
                                            4


attend individual therapy for her mental-health issues. Following the termination

hearing in January 2018, the record was left open and the DHS reported the

mother tested positive for marijuana, missed scheduled visitation with the children,

and failed to attend therapy. She consistently prioritized her agenda over visits

with the children and neglected her mental-health and substance-abuse issues.

Based on the record before us, we agree with the district court’s conclusion the

State proved by clear and convincing evidence the children could not be safely

returned to the mother. See id.

       IV.    Best Interests and Precluding Factors

       The mother and the father also claim termination was not in the best

interests of the children under Iowa Code section 232.116(2).                  In finding

termination was in the children’s best interests, the district court stated:

               The girls have been removed from parental care since they
       were three months old. The concerns that gave rise to the
       adjudication continue to be concerns nearly 17 months later.
       [Neither] parent is in a position where the children could be returned
       to their care today without continuing to be children in need of
       assistance for the reasons set forth above. They are very young
       children who are unable to self-protect and rely on their caregivers
       for supervision and to keep them safe. Their parents have not
       demonstrated the ability to be that person/caregiver. Therefore, the
       court finds that it is in this children’s best interest to terminate parent-
       child relationship. In making this determination the court has given
       consideration to the children’s safety, to the best placement for
       furthering the long-term nurturing and growth of the children, and to
       the physical, mental, and emotional condition and needs of the
       children.

       “[W]e cannot deprive a child of permanency after the State has proved a

ground for termination under section 232.116(1) by hoping someday a parent will

learn to be a parent and be able to provide a stable home for the child.” In re P.L.,

778 N.W.2d 33, 41 (Iowa 2010).           Due to both parents’ failure to sufficiently
                                          5


participate in services that would help provide a safe environment for the children’s

growth and nurturing, we agree it was in the children’s best interests to terminate

both parents’ parental rights.

       The mother and the father also assert termination would be detrimental to

the children due to the bond they individually share.           See Iowa Code §

232.116(3)(c). The factors militating against termination in section 232.116(3) are

permissive, not mandatory. See In re D.S., 806 N.W.2d 458, 474–75 (Iowa Ct.

App. 2011). We agree with the district court’s conclusion that despite some

indication of a bond between the children and each parent, the bond was not so

strong as to preclude termination because the girls had been out of their parents’

care for nearly their entire lives, neither parent was ready to resume care of them,

and the children need permanency and stability going forward.

       V.     Additional Time

       Finally, the mother and father separately contend they should have been

given additional time to pursue reunification with the children. See Iowa Code

§ 232.104(2)(b) (requiring a showing “that the need for removal of the child from

the child’s home will no longer exist at the end of the additional six-month period”).

The father sets forth no factual support for his assertion. Given the extended

period of time the children have been outside of the father’s care and his continued

sporadic compliance with services, we see no merit in his assertion. See In re

A.A.G., 708 N.W.2d 85, 92–93 (Iowa Ct. App. 2005) (noting no extension of time

is warranted when it appears the situation will not change in the near future).

       As to the mother, she contends the children would not be harmed by waiting

an additional six months. On the contrary, the DHS worker believed additional
                                        6


time would not be a benefit to the children. The DHS worker testified the mother

was moved to semi-supervised visitation only to revert back to fully-supervised

visits. In addition, between the first two termination hearing dates and the final

hearing date, the mother missed multiple visitations and tested positive for

marijuana, twice. There is simply no indication that additional time would work to

improve her situation.

      AFFIRMED ON BOTH APPEALS.